NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted April 4, 2018* 
                                 Decided April 5, 2018 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge
 
No. 17‐1610 
 
WELLS FARGO BANK, N.A.,                         Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Eastern District of 
                                                Wisconsin. 
      v.                                         
                                                No. 12‐C‐271 
IVAN RENE MOORE,                                 
      Defendant‐Appellant.                      Lynn Adelman, 
                                                Judge. 
 
                                       O R D E R 

       Ivan Moore has been before us twice contesting a judgment of foreclosure—once 
to argue the merits and once to challenge a procedural irregularity. He lost both times. 
See Wells Fargo Bank, N.A. v. Moore, 599 F. App’x 600 (7th Cir. 2015); Wells Fargo Bank, 
N.A. v. Moore, 618 F. App’x 857 (7th Cir. 2015). He now complains that the district court 
erroneously confirmed the foreclosure sale. But the court did not abuse its discretion 

                                                 
* We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No.17‐1610                                                                            Page 2 
 
when it confirmed the sale and entered a deficiency judgment against Moore, so we 
affirm its judgment.       
         
        We summarized the facts of Moore’s case in our first decision, Wells Fargo Bank, 
599 F. App’x at 601, and so we do not repeat them here. After the district court entered 
judgment permitting Wells Fargo to foreclose on the two properties that Moore had 
used to secure a $7.1 million dollar mortgage, the properties sold for $100,000 at a 
sheriff’s sale. Wells Fargo then moved to confirm the sale and amend the judgment. 
After a hearing, the court granted the motion and entered a deficiency judgment against 
Moore for $7,101,105.52. 
         
        In this appeal, Moore primarily attempts to relitigate issues that we already have 
settled, but he also challenges the confirmation of the foreclosure sale, which occurred 
after his second appeal. Moore asserts that the Milwaukee County Sheriff, Wells Fargo, 
and a third party conspired to deprive him of his property by misusing the foreclosure 
process. Moore believes that the sheriff did not properly give notice of the sale; Wells 
Fargo lied to the court about the value of the two properties; and no sheriff’s sale really 
occurred. But Moore’s contentions are not supported by evidence.   
          
        Moore first contends that the district court should not have confirmed the 
foreclosure sale because the sheriff did not give proper notice. Moore argues that he 
was entitled to six weeks’ notice, but he relies on an outdated statute. See WIS. STAT. 
§ 815.31(2) (West 2011). Wisconsin law currently requires notice of a foreclosure sale to 
be publicly posted for three successive weeks. WIS. STAT. § 815.31(2); see Bank of Am., 
N.A. v. Booth, 866 N.W.2d 405, 2015 WL 2007791, *1–2 (Wis. Ct. App. May 5, 2015). Here, 
the sheriff attested that he did just that and provided a copy of the published notice to 
the district court. Moore’s further contention that he was entitled to personal notice has 
no support in the law. See Family Sav. & Loan Assʹn v. Barkwood Landscaping Co., 
286 N.W.2d 581, 589 (Wis. 1980). The district court did not abuse its discretion in finding 
that the bank followed the notice requirements. See United States v. Peters, 777 F.2d 1294, 
1298 n.6 (7th Cir. 1985) (“[C]onfirmation of a judicial sale rests in the sound discretion of 
the district court and will not be disturbed on appeal except for abuse.”) 
         
        Next, Moore argues that the properties were not sold for a fair value. See WIS. 
STAT. § 846.165(2). Fair value means “nothing more than such reasonable value as does 
not shock the conscience of the court.” First Wis. Nat’l Bank of Oshkosh v. KSW Invs., Inc., 
238 N.W.2d 123, 128 (Wis. 1976) (internal quotation marks omitted); Bank of N.Y. 
v. Mills, 678 N.W.2d 332, 336 (Wis. Ct. App. 2004). Moore’s two properties sold for a 
No.17‐1610                                                                               Page 3 
 
total of $100,000. Moore opines that they were worth at least $1.5 million, but he 
submitted no appraisal to support his estimate. Wells Fargo, on the other hand, 
provided evidence that the properties were worth between $217,000 and $230,000 
combined and that a contractor had estimated that one of them needed extensive 
repairs that could cost over $172,000. Moreover, there were tax liens on the properties 
totaling $76,900. The district court found that given this unrebutted evidence, $100,000 
was a “fair value.” This was not an abuse of discretion. See Peters, 777 F.2d at 1298 n.6. 
         
        Last, Moore argues that the district court erred in confirming the sale because an 
original sheriff’s deed of foreclosure did not exist. This, he asserts, proves that the 
sheriff sale never occurred, so the court had nothing to confirm. Wisconsin law requires 
that “[n]o later than 10 days after” a foreclosure sale, the sheriff must “[f]ile a report of 
the sale with the clerk of court” and “deliver to the clerk of court . . . the deed to the 
mortgaged premises.” WIS. STAT. § 846.16(1)(b). But at the end of the confirmation 
hearing Wells Fargo’s counsel told the district court that the clerk’s office was unable to 
locate the original sheriff’s deed when asked, and in counsel’s understanding, “it likely 
does not exist.”   
         
        Moore did not object to the missing deed at the confirmation hearing, but the 
defendants do not argue that he waived the argument. See Alioto v. Lisbon, 651 F.3d 715, 
721 (7th Cir. 2011). Instead, they correctly point out that the evidence does not support 
Moore’s assertion that the original deed never existed. Copies of both the sheriff’s report 
of the foreclosure sale and the sheriff’s deed, signed on October 12 and 13, 2016, 
respectively, were docketed in the district court that same month, long before the 
confirmation hearing. Furthermore, the sheriff wrote in the foreclosure report that he 
“executed a Sheriff’s Deed of the Property and . . . delivered the Deed to the Clerk of 
this Court to be held until confirmation of sale.” The evidence supports the district 
court’s finding that all the requirements of WISCONSIN STAT. § 846.16 were met and that 
confirmation was appropriate. And the district court remedied the problem of the 
missing deed by including in the final confirmation order an instruction to the sheriff to 
execute another deed so that an original could be transmitted to Wells Fargo with the 
amended judgement as required by § 846.16(3m). Nothing the district court did violated 
§ 846.16, nor did the missing deed mean the court should not have confirmed the sale 
when the evidence demonstrated that the foreclosure had proceeded in accordance with 
state law. See id. § 846.16(2m), (4).   

                                                                                  AFFIRMED